Citation Nr: 1029571	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-31 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a right ankle sprain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from March 1976 to August 
1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

The Veteran contends she is entitled to an increased evaluation 
for her service-connected residuals of a right ankle sprain, 
currently evaluated as 20 percent disabling.  In an August 2008 
supplemental statement of the case, the RO relied on a July 2008 
VA examination in assigning the current 20 percent evaluation.  
However, in an October 2008 statement, the Veteran asserted that 
her service-connected right ankle disorder has increased in 
severity since the July 2008 VA examination.  As such, a new VA 
examination is therefore warranted.  See 38 C.F.R. § 3.159 
(2009); see also VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the degree of impairment due 
to residuals of a right ankle sprain.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such a review 
was accomplished.  All necessary tests 
should be performed.  The examiner should 
provide an objective opinion as to whether 
the appellant suffers from ankylosis of 
the right ankle and, if so, the degree of 
ankylosis.  A complete rationale should 
accompany all opinions provided.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

